Name: Commission Regulation (EEC) No 1097/87 of 21 April 1987 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 4. 87 Official Journal of the European Communities No L 106/21 COMMISSION REGULATION (EEC) No 1097/87 of 21 April 1987 amending Regulation (EEC) No 765/86 laying down detailed rules for the sale of butter from intervention stock for export to certain destinations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 765/86 (3), as last amended by Regulation (EEC) No 815/87 (4), provides for the temporary sale of butter from intervention stock for export to certain destinations ; whereas this is one of the additional measures provided for in 1987 and 1988 to increase the rate of disposal of butter from public stocks ; whereas special rules were introduced into Article 4 ( 1 ) of Council Regulation (EEC) No 1883/78 (*), as last amended by Regulation (EEC) No 801 /87 (6), with effect from 1 December 1986 ; whereas reference to the said special rules for financing should, therefore, be introduced into Regulation (EEC) No 765/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following Article 18a is hereby added to Regulation (EEC) No 765/86 : 'Article 18a The expenditure arising from this Regulation shall be financed in accordance with the provisions of the second, third and fourth subparagraphs of Article 4 ( 1 ) of Regulation (EEC) No 1883/78 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from i December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . P) OJ No L 78, 20 . 3 .. 1987, p. 1 . (3) OJ No L 72, 15 . 3 . 1986, p. 11 . (4) OJ No L 79, 21 . 3 . 1987, p . 42. (Ã  OJ No L 216, 5 . 8 . 1978 , p . 1 . fa OJ No L 79, 21 . 3 . 1987, p . 14.